IN THE COURT OF APPEALS
                                        AT KNOXVILLE
                                                                                      FILED
                                                                                      October 30, 1998

BONNIE SUE LESCARBEAU                              )      GREENE COUNTY               Cecil Crowson, Jr.
                                                                                      Appellate C ourt Clerk
                                                   )      03A01-9706-CV-00215
        Plaintiff-Appellee                         )
                                                   )
                                                   )
        v.                                         )      HON. BEN K. WEXLER,
                                                   )      JUDGE
                                                   )
LAWRENCE ALFRED LESCARBEAU, JR.                    )
                                                   )
        Defendant-Appellant                        )      AFFIRMED AND REMANDED




LAWRENCE A. LESCARBEAU, JR., Appellant, Pro Se

LINDA THOMAS WOOLSEY OF GREENEVILLE FOR APPELLEE




                                   OPINION




                                                                      Goddard, P.J.




               Lawrence Alfred Lescarbeau, Jr., appeals a judgment of the Greene County

Circuit Court which granted his wife, Bonnie Sue Lescarbeau, a divorce and custody of their

minor son with the provision that "all visitation exercised by the Defendant shall be supervised

by the Plaintiff until further hearings of this Court."



               Mr. Lescarbeau insists on appeal that he was denied due process because he did

not receive notices of the various hearings.
               One preliminary matter needs to be addressed. Counsel for Ms. Lescarbeau

moves that we accept her late-filed brief, even though the brief was not filed within an extension

of time granted by this Court. We do not consider the reason counsel advances for not timely

filing her brief sufficient to warrant a suspension of the Rules and counsel's motion to accept Ms.

Lescarbeau's brief is accordingly denied.



               Our review of the record discloses that numerous orders were entered in

connection with this case, beginning on February 10, 1995, and ending with the last order on

August 7, 1997. We also note that several judges were involved in signing the various orders--

Judge Wilson, Judge Wexler, Judge Jenkins, and retired Judge Mahood.



               Unfortunately, we cannot reach the merits of this appeal because the evidence

adduced below was not preserved by a transcript or statement of the evidence. Under these

circumstances an appellate court must conclusively presume the evidence was sufficient to justify

the judgment. Trane Co. v. Morrison, 566 S.W.2d 849 (Tenn.1978); Daniel v. Metropolitan

Government, 696 S.W.2d 8 (Tenn.App.1985).



               We do deem it appropriate to suggest that in the event the parties cannot agree, the

Trial Court entertain a motion by Mr. Lescarbeau to have specific supervised visitation periods

set.



               In conclusion, we point out that awards of custody are never final, and are always

subject to be changed as warranted by changing circumstances.



               For the foregoing reasons the judgment of the Trial Court is affirmed and the

cause remanded fur such further proceedings, if any, as may be necessary and collection of costs

below. Costs of appeal are adjudged against Mr. Lescarbeau.


                                                2
                                   _______________________________
                                   Houston M. Goddard, P.J.


CONCUR:




________________________________
Charles D. Susano, Jr., J.



________________________________
William H. Inman, Sr.J.




                                     3